Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2007/0184146 A1, hereinafter Takeuchi) in view of Gutjahr (US 4,770,623 A, hereinafter Gutjahr).
Regarding Claims 1-5 and 8, the Examiner first notes that a sizable amount of these apparatus claims recite functional language – however, an apparatus is mostly defined by its structure, and there do not appear to any structural requirements added by the functional language, so the claims will be considered to be read on by a reference that matches the claimed structure, which reference in this case is Takeuchi.
Specifically, Takeuchi teaches in Figures 3-4 a structure capable of functioning as a plasticizing apparatus for plasticizing a material to form a molten material, the apparatus comprising:
In Figure 3, a screw having a groove formed face, in which a groove portion in a spiral shape 43, which is opposed to a sending-out hole 44 for sending out the molten material to be supplied with the material, is formed, and designed to heat material while in the spiral groove (per [0056]) thus allowing for heating the material as claimed in Claims 2-4 and 8, with body 48 being a possible heating portion adjacent to air gaps 46 seen in Figure 3b that comprise heat insulating portions closer to the body 48 than the barrel described in the following bullet point; and
In Figure 4, a barrel having a screw opposed face, which is a face opposed to the groove formed face, and in which a sending-out hole 41 is formed at a center, with the barrel, per [0074], comprising a second heater accommodated in heater holes 84 capable of heating the material as claimed in Claims 2-4 and 8.

However, while Takeuchi heats material in the spiral groove as discussed above, Takeuchi is silent on using what would generally be understood as a heater to accomplish said heating, as well as on using temperature sensors in general. 
In analogous art pertaining to plasticizing, Gutjahr teaches in Abstract and throughout the disclosure that it is known to apply heat to screw grooves via heaters, and to control the heating via attached heat sensors.
Therefore, it would have been obvious to install a screw heater, per Gutjahr, in Takeuchi to heat the screw grooves as desired by Takeuchi, since Gutjahr shos that screw heaters are known and predictable method of heating.
 Additionally, as Gutjahr teaches sensors are a known way of controlling heat, it would have been obvious to install temperature sensors as claimed to control heat in both the screw and barrel to control the heat in the combination.

Response to Arguments
Applicant’s arguments with respect to Claims 1-5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743